             Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 1 of 15



IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,
 1411 K Street N.W., Suite 1300
 Washington, D.C. 20005,                             COMPLAINT
                                                     FOR DECLARATORY AND
                Plaintiff,                           INJUNCTIVE RELIEF
        v.

 U.S. ARMY CORPS OF ENGINEERS,                       Case No.: __________________
 441 G Street NW
 Washington, DC 20314-1000

                Defendant.



                                       INTRODUCTION
       1.      This action challenges the U.S. Army Corps of Engineers’ (“the Corps”) failure to

produce all records responsive to Plaintiff Center for Biological Diversity’s (“the Center”)

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, requests relating to an

enormous $9.4 billion petrochemical complex proposed at the mouth of the Mississippi River in

St. James Parish, Louisiana (“the Formosa Project”). The plant, proposed by a member of the

Formosa Plastics Group named FG LA LLC (“FG”), would turn natural gas to polyethylene,

polypropylene, and other materials used to manufacture single-use plastics. The Center

challenges the Corps’ failure to provide records regarding the Corps’ consideration of FG’s

application for permits under the Clean Water Act and other statutes in violation of the FOIA and

the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-06.

       2.      On August 27, 2018, the Corps notified the public concerning FG’s application

for permits under Section 404 of the Clean Water Act, 33 U.S.C. §§ 1251-1387 (“Section 404




                                                 1
             Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 2 of 15



CWA permit”) to dredge-and-fill navigable waters in conjunction with the construction of the

Formosa Project.

       3.      Seeking to understand the bases for the Corps’ permitting decisions under these

statutes, on September 11, 2018, the Center submitted a FOIA request seeking FG’s Section 404

CWA permit application (“the First FOIA Request”) for the Formosa Project. On October 16,

2018, the Corps responded by producing some records, and claiming its production was

complete. On December 14, 2018, the Center submitted a second FOIA request seeking all

records pertaining to the Section 404 CWA permit process and compliance with other statutes,

including but not limited to agency communications and determinations (“the Second FOIA

Request”). The Corps has not provided any records responsive to this request, almost two months

after it was submitted.

       4.      The records sought concern the extent and nature of the proposed dredge-and-fill

activities in the Mississippi River and are of significant public interest. A true and correct copy

of the First FOIA Request and the Second FOIA Request are attached. See Attachments A and

B.

       5.      Although more than 20-working days have passed since the two FOIA requests

were submitted, the Corps has failed to perform an adequate search for responsive records and

failed to produce all responsive records to the Center. These failures constitute agency actions

that violate FOIA, 5 U.S.C. § 552(a)(3)(A), (a)(6), or, in the alternative, constitute agency action

unlawfully withheld and/or unreasonably delayed, in violation of the APA, 5 U.S.C. § 706.

       6.      To remedy these violations, the Center seeks an order requiring the Corps to

search for and produce all records responsive to the Center’s September 11, 2018 FOIA request




                                                  2
             Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 3 of 15



and December 14, 2018 FOIA requests no later than 20-working days after the date of the Order,

as well as other appropriate relief.

                                 JURISDICTION AND VENUE

       7.       This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331 because this action arises under FOIA, and the Declaratory Judgment Act,

28 U.S.C. §§ 2201-2202.

       8.       Venue properly vests in this Court pursuant to 5 U.S.C. § 552(a)(4)(B), which

provides venue for FOIA cases in this district.

       9.       Declaratory relief is appropriate under 28 U.S.C. § 2201.

       10.      Injunctive relief is appropriate under 28 U.S.C. § 2202 and 5 U.S.C. §

552(a)(4)(B).

                                            PARTIES

       11.      Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a national, non-profit

conservation organization with offices throughout the United States. The Center has more than

1.4 million members and online activists who care about protecting public health and

safeguarding wild species and their habitats from environmental degradation. The Center and its

members, including members who live in the area that will inevitably be adversely impacted by

the Formosa Project, are gravely concerned about the potential impacts of the project on aquatic

ecosystems, aquatic species, and public health, and about whether FG will take all appropriate

and practicable measures to minimize these potential harms, as is required by law. The Center

and its members are harmed by Defendant’s violations of FOIA, which are preventing the Center

from gaining a full understanding of Defendant’s activities, priorities, and decision-making.




                                                  3
             Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 4 of 15



       12.     Defendant U.S. ARMY CORPS OF ENGINEERS is a federal agency within the

Department of Defense. The Corps has custody and/or control of the records subject to the

Center’s FOIA Requests, and subject to FOIA pursuant to 5 U.S.C. § 552(f).

                               STATUTORY BACKGROUND

   A. The Freedom of Information Act

       13.     FOIA’s basic purpose is government transparency. It establishes the public’s right

to access all federal agency records with certain narrow exceptions. 5 U.S.C. § 552(b).

       14.     FOIA imposes strict and rigorous deadlines on federal agencies when they receive

requests for records. Specifically, an agency must determine whether to disclose responsive

records and notify the requester of its determination within 20 working days of receiving a FOIA

request, and it must make releasable records “promptly” available. Id. §§ 552(a)(3)(A), (a)(6).

Although the statute also provides limited circumstances under which this deadline may be

temporarily extended, it does not provide for any extension where the agency has not responded

to the requestor at all. Id. § 552(a)(6). If a requester appeals a FOIA response, the agency must

respond to the appeal within twenty working days. Id. § 552(a)(6)(ii).

       15.     FOIA requires each agency to make reasonable efforts to search for records in a

manner reasonably calculated to locate all records responsive to the FOIA request. Id.

§ 552(a)(3)(C)-(D).

       16.     FOIA requires federal agencies to expeditiously disclose requested records, see

Id. § 552, and mandates a policy of broad disclosure of government records. Any inquiry under

FOIA brings with it a strong presumption in favor of disclosure.

       17.     Congress provided that in certain, limited instances, records may be withheld as

exempt from FOIA’s broad disclosure mandate, based on nine categories of exemptions. Id. §




                                                4
             Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 5 of 15



552(b). These exemptions, however, are narrowly construed in light of FOIA’s dominant

objective of disclosure, not secrecy.

       18.     FOIA places the burden on the agency to prove that it may withhold responsive

records from a requester. Id. § 552(a)(4)(B).

       19.     The U.S. district courts have jurisdiction “to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld from the

complainant.” Id. § 552(a)(4)(B).

       20.     Alternatively, an agency’s response to a FOIA request is subject to judicial review

under the APA, which confers a right of judicial review on any person who is adversely affected

by agency action, 5 U.S.C. § 702, and authorizes district courts to compel agency action that is

unlawfully withheld or unreasonably delayed. Id. § 706(1). District courts must set aside any

agency action that is found to be “arbitrary, capricious, an abuse of discretion or otherwise not in

accordance with law.” Id. § 706(2)(A).

   B. The Clean Water Act

       21.     Congress passed the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq., to

“restore and maintain the chemical, physical, and biological integrity of the Nation’s waters.” 33

U.S.C. § 1251(a). Because solid discharges can result in the destruction of aquatic resources,

CWA Section 404 regulates the addition of solid discharges—including “dredged” and “fill”

material—into waterbodies. 33 U.S.C. § 1344.

       22.     Section 404 allows the Corps to grant permits for the discharge of dredged or

filled material into waters of the United States, subject to certain constraints. 33 U.S.C. §

1344(a). Section 404(b) requires the Corps to consider the environmental consequences of every

discharge it allows. 33 U.S.C. § 1344(b). The Corps must apply guidelines written by the




                                                  5
             Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 6 of 15



Environmental Protection Agency (“EPA”) pursuant to § 404(b). See id.; 40 CFR § 230, et seq.

(“EPA Guidelines”).

       23.      Under the EPA Guidelines, “no discharge of dredged or fill material shall be

permitted if there is a practicable alternative to the proposed discharge which would have less

adverse impact on the aquatic ecosystem.” Id. § 230.10(a); see also id. § 230.12(a)(3)(i). In

addition, no discharge shall be permitted “which will cause or contribute to significant

degradation of the waters of the United States.” Id. § 230.10(c). The proposed discharge must

also “include all appropriate and practicable measures to minimize potential harm to the aquatic

ecosystem.” Id. § 230.12(a)(3)(iii).

C.   Other Statutes

       28.      The National Environmental Policy Act (“NEPA”), enacted in 1970, is our “basic

national charter for the protection of the environment.” 40 C.F.R. § 1500.1. Recognizing that

“each person should enjoy a healthful environment,” NEPA ensures that the federal government

uses all practicable means to “assure for all Americans safe, healthful, productive, and

esthetically and culturally pleasing surroundings,” and to “attain the widest range of beneficial

uses of the environment without degradation, risk to health or safety, or other undesirable and

unintended consequences,” among other policies. 43 U.S.C. § 4331(b).

       29.     Because the Formosa Project constitutes a “major Federal action[] significantly

affecting the quality of the human environment,” NEPA requires that the Corps create an

environmental impact statement (“EIS”) before issuing a CWA Section 404 or RHAA Section 10

RHAA. 42 U.S.C. § 4332(2)(C). At minimum, the Corps must initially complete an

Environmental Assessment to determine whether an EIS is necessary. 40 C.F.R. §§ 1501.3;

1501.4.



                                                 6
              Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 7 of 15



       30.     Congress enacted the Endangered Species Act (“ESA”) in 1973 to “conserve

endangered species and threatened species.” 16 U.S.C. § 1531(c)(1). To achieve this goal, ESA

Section 7(a)(2) requires that each federal agency consult with the U.S. Fish and Wildlife Service

to “insure that any action authorized, funded, or carried out by such agency . . . is not likely to

jeopardize the continued existence of any endangered species or threatened species.” Id. §

1536(a)(2).

       31.     To comply with Section 7(a)(2)’s mandate, the Corps must consult with the Fish

and Wildlife Service to determine whether the Formosa Project “may affect” a listed species, and

if so prepare a Biological Opinion detailing the impacts of the project on protected species, 50

C.F.R. § 402.14(e), utilizing the “best scientific and commercial data available.” 16 U.S.C. §

1536(a)(2); 50 C.F.R. § 402.14(a).

                                      FACTUAL BACKGROUND

       A. The Center’s First FOIA Request

       32.     Seeking to understand the bases upon which the Corps will consider FG’s CWA

Section 404 and permit application, on September 11, 2018, the Center submitted a FOIA

request to the Corps, see Attachment A (First FOIA Request), seeking:

       From January 27, 2018 to August 27, 2018, FG LA LLC’s applications for permits under
       Section 404 of the Clean Water Act, 33 U.S.C. §§ 1251-1387 (“CWA”) and Section 10 of
       the Rivers and Harbors Act, (33 U.S.C. § 403 (“RHA”) for the proposed “Sunshine
       Project” ethane cracker in Formosa, St. James Parish, Louisiana.

       33.     On October 16, 2018 the Corps responded to the FOIA Request with a Final

Determination Letter stating that the “records responsive to your request were located, reviewed

and deemed releasable in their entirety . . . .” However, although the Corps provided some

responsive records, the Corps did not include all of the records responsive to the First FOIA

Request.



                                                  7
              Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 8 of 15



       34.      Accordingly, on January 8, 2019, the Center filed an administrative appeal of the

Corps’ failure to provide all responsive records, pursuant to 5 U.S.C. § 552(a)(6). See

Attachment C. Although more than twenty working days have passed since that appeal was

submitted, the Center has received no response.

       B. The Center’s Second FOIA Request

       35.      On December 14, 2018, the Center submitted a second FOIA request to the Corps,

seeking, inter alia, all records “mentioning, including, and/or referencing” FG’s CWA Section

404 and RHAA Section 10 permits. In particular, the Second FOIA Request seeks:

       1. From August 27, 2018 to the date the Corps conducts this search, the records
       generated in connection to FG LA LLC’s permit application for Section 404 of the Clean
       Water Act, 33 U.S.C. §1344 (“CWA”) for the proposed “Sunshine Project” ethane
       cracker in Formosa, St. James Parish, Louisiana including but not limited to:
             a. Records mentioning, including, and/or referencing the Corps’ determination “that
             there is no practicable alternative that would have a less adverse effect on the aquatic
             ecosystems,” pursuant to 40. C.F.R. § 230.10(a);
             b. Records mentioning, including, and/or referencing the agency’s consideration of
             whether the discharges at issue will comply with, or may “violate[] any applicable
             toxic effluent standard or prohibition under section 307 of the CWA,” pursuant to 40
             C.F.R. § 230.10(b)(2).;
             c. Records mentioning, including, and/or referencing the “particle size, shape, and
             degree of compaction of the material proposed for discharge and the material
             constituting the substrate at the disposal site,” and the “proposed method, volume,
             location, and rate of discharge,” pursuant to 40 C.F.R. § 230.11(a);
             d. Records mentioning, including, and/or referencing “number of discharge actions
             per unit of time” and the proposed contours of the “mixing zone,” pursuant to 40 CFR
             § 230.11(f)(1-2);
             e. Records mentioning, including, and/or referencing “the shape and size of the plume
             of suspended particulates, the duration of discharge and resulting plume,” (i.e. records
             the Corps will use to reach a determination of “whether or not the potential changes
             will cause violations of applicable water quality standards,” pursuant to 40 CFR §
             230.11(c));
             f. Records mentioning, including, and/or referencing the Corps’ determination of “the
             degree to which the material proposed for discharge will introduce, relocate, or
             increase contaminants,” pursuant to 40 CFR § 230.11(d); and



                                                   8
                  Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 9 of 15



                 g. Records mentioning, including, and/or referencing actions the Applicant proposes
                 to take to minimize adverse environmental impacts, pursuant to 40 C.F.R. §§230.70 –
                 230.76.
           2.     From January 27, 2018 to the date the Corps conducts this search:
                 a. The records generated in connection with the Section 401 Permit Application,
                 including but not limited to FG LA LLC’s permit applications for Section 401 of the
                 CWA for the proposed “Sunshine Project” ethane cracker in Formosa, St. James
                 Parish, Louisiana;
                 b. The records generated in connection to the Corps’ fulfillment of its obligations
                 under the National Environmental Policy Act, 42 U.S.C. § 4321 et seq. (“NEPA”) in
                 connection with FG LA LL’s permit applications for Section 404 and Section 401 of
                 the CWA for the proposed “Sunshine Project” ethane cracker in Formosa, St. James
                 Parish, Louisiana; and
                 c. Records relating to the Corps’ obligations, in regard to the same two permits
                 mentioned above, under the Endangered Species Act, 16 U.S.C. §§ 1531-1544
                 (“ESA”), section 7(a)(2) to consult with the U.S. Fish and Wildlife Service (“FWS”)
                 or the National Marine Fisheries Service (“NMFS”) to “insure that any action
                 authorized, funded, or carried out by such agency…is not likely to jeopardize the
                 continued existence of any endangered species or threatened species.” Id. §
                 1536(a)(2).
           36.      See Attachment B at pp. 1-2. This request encompasses records that were not

necessarily generated by FG but that will nonetheless inform the Corps’ decision-making process

vis-à-vis the CWA Section 404 permit application. The Corps has not responded to this request

to date.




                               FIRST CLAIM FOR RELIEF
                    VIOLATION OF THE FREEDOM OF INFORMATION ACT

      (Failure to make a timely determination on the Center’s Second FOIA Request)

     37.            Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

     38.            Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to the Corps in the foreseeable future.


                                                      9
              Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 10 of 15



    39.          The Center has a statutory right to a lawful determination from Defendant on its

Second FOIA request, in a manner that complies with FOIA. Defendant has violated the Center’s

rights in this regard by unlawfully delaying their response beyond the deadline that FOIA

mandates. 5 U.S.C. § 552(a)(6)(A)(i).

    40.          The Center’s organizational activities will be adversely affected if Defendant is

allowed to continue violating FOIA’s deadlines.

    41.          Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, Defendant will continue to violate the Center’s rights to receive public records under

FOIA.

                           SECOND CLAIM FOR RELIEF
                 VIOLATION OF THE FREEDOM OF INFORMATION ACT

              (Failure to provide records responsive to the Center’s FOIA Requests)
        42.      Plaintiff re-alleges and incorporates by reference the allegations of the preceding

paragraphs.

        43.      Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to the Corps in the foreseeable future.

        44.      The Center has a statutory right to the records it seeks. The Corps is violating the

FOIA and implementing regulations by refusing to disclose all the records responsive to the

Center’s FOIA Requests.

        45.      The Center’s organizational activities will be adversely affected if the Corps

continues to violate FOIA’s disclosure provisions as it has in this case.

        46.      Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, the Corps will continue to violate the Center’s rights to receive public records under

FOIA.



                                                  10
              Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 11 of 15



                           THIRD CLAIM FOR RELIEF
                VIOLATION OF THE FREEDOM OF INFORMATION ACT

   (Failure to adequately search for records responsive to the Center’s FOIA Requests)

        47.     The Center re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

        48.     The Center has a statutory right to have the Corps process the FOIA Request in a

manner that complies with FOIA. 5 U.S.C. § 552(a)(3). The Corps is violating the Center’s

rights in this regard by unlawfully failing to undertake a search reasonably calculated to locate

all records that are responsive to the Center’s FOIA Request.

        49.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to the Corps in the foreseeable future.

        50.     The Center’s organizational activities will be adversely affected if the Corps

continues to violate FOIA’s requirement to undertake a search that is reasonably calculated to

locate records that are responsive to their respective FOIA Requests.

        51.     Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, the Corps will continue to violate the Center’s rights to receive public records under

FOIA.

                          FOURTH CLAIM FOR RELIEF
                VIOLATION OF THE FREEDOM OF INFORMATION ACT

   (Failure to disclose all non-exempt records responsive to the Center’s FOIA Requests)


        52.     The Center re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.




                                                 11
              Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 12 of 15



        53.     The Center has a statutory right to the records it seeks. There is no legal basis for

the Corps to assert that any of FOIA’s nine exemptions to mandatory disclosure apply to

withhold these records from the Center. See 5 U.S.C. § 552(b)(1)-(9).

        54.     To the extent the Corps is invoking any of these exemptions, the Corps is

unlawfully withholding from disclosure records that are responsive to the Center’s FOIA

Request.

        55.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to the Corps in the foreseeable future.

        56.     The Center’s organizational activities will be adversely affected if the Corps

continues to violate FOIA’s disclosure provisions.

        57.     Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, the Corps will continue to violate the Center’s rights to receive public records under

FOIA.




                                FIFTH CLAIM FOR RELIEF
               VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                   (In the Alternative to the First Through Fourth Claim)

                 (Agency action unlawfully withheld or unreasonably delayed)
        58.     The Center re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

        59.     The Corps is unlawfully withholding agency action by failing to comply with the

mandates of FOIA as a result of its failure and refusal to search for and disclose records




                                                 12
               Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 13 of 15



responsive to the Center’s First and Second FOIA Requests. The Corp’s failures constitute

agency actions that are unlawfully withheld pursuant to the APA, 5 U.S.C. § 706(1).

         60.     Alternatively, the Corps is unreasonably delaying agency action by failing to

comply with the mandates of FOIA as a result of its failure and refusal to search for and disclose

all records responsive to the Center’s First FOIA Request and its failure to timely respond to the

Center’s Second FOIA Request. The Corps’ failures constitute agency action unreasonably

delayed pursuant to the APA, 5 U.S.C. § 706(1).

         61.     As alleged above, the Corps’ failure to comply with the mandates of FOIA has

injured the Center’s interests in public oversight of governmental operations and is in violation

of its statutory duties under the APA.

         62.     The Center has suffered a legal wrong as a result of the Corps’ failure to comply

with the mandates of FOIA. As alleged above, the Corps is violating its statutory duties under

the APA and injuring the Center’s interests in public oversight of governmental operations.

         63.     The Center has no other adequate remedy at law to redress the violations noted

above.

         64.     The Center is entitled to judicial review under the APA, 5 U.S.C. § 702.



                                SIXTH CLAIM FOR RELIEF
                VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                    (In the Alternative to the First Through Fifth Claims)

                             (Arbitrary and capricious agency action)

         65.     The Center re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.




                                                 13
               Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 14 of 15



         66.     The Corps is violating FOIA’s statutory mandates by failing to search for and

disclose all records responsive to the Center’s FOIA Requests. By violating FOIA’s statutory

mandates, the Corps’ actions are arbitrary, capricious, an abuse of discretion, or not in

accordance with the law pursuant to the APA, 5 U.S.C. § 706(2)(A).

         67.     As alleged above, the Corps’ failure to comply with the mandates of FOIA has

injured the Center’s interests in public oversight of governmental operations and is in violation

of the agency’s statutory duties under the APA.

         68.     The Center has suffered a legal wrong as a result of the Corps’ failure to comply

with the mandates of FOIA. As alleged above, the Corps is violating their statutory duties under

the APA and injuring the Center’s interests in public oversight of governmental operations.

         69.     The Center has no other adequate remedy at law to redress the violations noted

above.

         70.     The Center is entitled to judicial review under the APA, 5 U.S.C. § 702.

                                     PRAYER FOR RELIEF


         WHEREFORE, the Center prays that this Court:

         1.      Order the Defendant to conduct searches reasonably calculated to locate all

records responsive to the Center’s First FOIA Request and Second FOIA Request, utilizing a

cut-off date for such searches that is the date the searches are conducted, and providing the

Center, by a date certain, with all responsive records and reasonably segregable portions of

lawfully exempt records sought in this action.

         2.      Declare the Defendant’s failure to timely make a determination on the Center’s

Second FOIA Request, as alleged above, is unlawful under FOIA, U.S.C. § 552(a)(6)(A)(i), or in

the alternative, is agency action that has been unlawfully withheld or unreasonably delayed, 5


                                                  14
            Case 1:19-cv-00351 Document 1 Filed 02/12/19 Page 15 of 15



U.S.C. § 706(1), or is arbitrary, capricious, an abuse of discretion, or not in accordance with law,

5 U.S.C. § 706(2).

       3.      Declare that the Defendant’s failure to search for and release all records

responsive to the Center’s FOIA Requests, as alleged above, is unlawful under FOIA, U.S.C.

§ 552(a)(6)(A)(i), or in the alternative, is an agency action that has been unlawfully withheld or

unreasonably delayed, 5 U.S.C. § 706(1), or is arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law. 5 U.S.C. § 706(2).

       4.      Award the Center its costs and reasonable attorney fees pursuant to 5 U.S.C. §

552(a)(4)(E) or 28 U.S.C. § 2412.

       5.      Grant such other and further relief as the Court may deem just and proper.



DATED: February 12, 2019                      Respectfully submitted,

                                              /s/ Howard M. Crystal
                                              Howard M. Crystal
                                              (D.C. Bar No. 446189)
                                              CENTER FOR BIOLOGICAL DIVERSITY
                                              1411 K Street N.W., Suite 1300
                                              Washington, D.C. 20005
                                              Telephone:    202-809-6926
                                              Email:        hcrystal@biologicaldiversity.org

                                              Attorney for the Center for Biological Diversity




                                                 15
